Title: To Thomas Jefferson from American Captains and Masters of Vessels at L’Orient, 14 November 1787
From: American Captains
To: Jefferson, Thomas


L’Orient, 14 Nov. 1787. Request that TJ use his influence and authority to obtain the appointment of David Divoux as interpreter and broker for foreign vessels in that port; Divoux possesses “sufficiently the necessary Languages and Capacitys” and has a good character; the present, sole interpreter and broker is “too much occupied to be able to full fill the Duty of his Place as it ought to be.”
